DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Previously withdrawn claims 10-12 and 15-20 are canceled.
[0001] of the specification has been amended to add the current status of parent application No. 13/194259 to read “This application is a continuation of and claims priority to Patent Application Serial No. 13/194259, filed July 29, 2011, entitled INTRACARDIAC TOOLS AND METHODS FOR DELIVERY OF ELECTROPORATION THERAPIES, now abandoned, the entirety of which is incorporated herein by reference.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Per Patent Board Decision on 10/27/2021, claims 1, 3-6, 8-9 and 13-14 are allowed over the closest references on file.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        



/K.A.V/             Examiner, Art Unit 3794